*128The opinion of the Court was delivered by
Sergeant, J.
— The objection to the competency of the grantor to give evidence to invalidate his deed, is founded on interest, not on the supposed rule that being a party he is estopped like the party to a negotiable instrument. But Michael Baker does not appear to have any interest in the question whether the deed which he executed was to John Kronk in fee, or to him for life, with remainder to the defendant, Joseph Kronk. Baker’s situation as grantor, and the covenants in his deed, would remain unaffected by the result of this suit in any event. We are, therefore, of opinion that the court below erred in rejecting the testimony of Michael Baker.
Judgment reversed, and venire facias de novo awarded.